Appeals by the defendant from two judgments of the County Court, Suffolk County (Tisch, J.), both rendered August 23, 1990, convicting him of robbery in the first degree under Indictment No. 823/88 and attempted robbery in the third degree under Indictment No. 824/88, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s argument that his guilt was not established beyond a reasonable doubt by legally sufficient evidence is unpreserved for appellate review since he failed to move for a trial order of dismissal for the reasons currently asserted on appeal (see, People v Bynum, 70 NY2d 858). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The trial court’s actions in questioning at a sidebar some of the prospective jurors concerning their ability to weigh evidence objectively and impartially during jury selection in the defendant’s absence does not require reversal since the defendant’s conviction predates People v Antommarchi (80 NY2d 247; see, People v Mitchell, 80 NY2d 519).
The defendant was not denied the effective assistance of *557counsel (see, People v Baldi, 54 NY2d 137). It is well settled that trial strategy should not be second-guessed on appeal (see, People v Lane, 60 NY2d 748). Moreover, the defendant has failed to establish that his attorney’s performance was so unreasonable as to fall out of the scope of professional competence (see, People v Lovacco, 147 AD2d 592).
The sentences imposed were not excessive (see, People v Alicea, 99 AD2d 815; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review or without merit. Sullivan, J. P., Eiber, Pizzuto and Joy, JJ., concur.